     Case 2:17-cv-01778-JAD-DJA Document 124 Filed 05/05/21 Page 1 of 3


   Marjorie L. Hauf, Esq.
 1 Nevada Bar No.: 8111
   Matthew G. Pfau, Esq.
 2 Nevada Bar No.: 11439
   Cara Xidis, Esq.
 3 Nevada Bar No.: 11743
   H&P LAW
 4 8950 W Tropicana Ave., #1
   Las Vegas, NV 89147
 5 702 598 4529 TEL
   702 598 3626 FAX
 6 e-file@courtroomproven.com
   Attorneys for Plaintiff
 7
                           UNITED STATES DISTRICT COURT
 8

 9                                   DISTRICT OF NEVADA
10
                                                   Case No.: 2:17-cv-01778-JAD-DJA
11     Donald Humes,

12                     Plaintiff,

13     vs.
                                                     Stipulation and Order to Extend
14     Acuity,    a     Mutual   Insurance            Time to File Responses to the
       Company, a foreign corporation; DOES         Motions in Limine filed on April 19,
15     1 through 10; and ROE CORPORATIONS
       1 through 10, inclusive,                          2021 (ECF Nos. 112-116)
16
                       Defendants.                             (First Request)
17
                                                                 ECF No. 124
18           COME NOW the parties hereto, by and through their counsel of record, and
19 hereby stipulate to extend the time for Plaintiff to file responses to Defendant’s
20 Motions in Limine filed on April 19, 2021 (ECF Nos. 112-115). All of these Motions in

21 Limine were rendered moot by the parties’ stipulation to bifurcate this matter.

22           Given the Court’s preliminary denial of the request for bifurcation, responses
23 are required. Defendant has already filed its response to Plaintiff’s Omnibus Motion

24 in Limine (ECF No. 116). Based on the foregoing, the parties hereby stipulate to

25

26
27

28
     Case 2:17-cv-01778-JAD-DJA Document 124 Filed 05/05/21 Page 2 of 3



1 extend the deadline to allow Plaintiff to file his respective responses by May 12,

2 2021.

3      Dated this 5th day of May, 2021.                  Dated this 5th day of May, 2021.
4
       H&P LAW                                           ROGERS MASTRANGELO CARVALHO
5                                                        & MITCHELL
6      _/s/ Marjorie Hauf________________                /s/ Marissa Temple___________________
       Marjorie Hauf, Esq.                               Stephen Rogers, Esq.
7
       Cara Xidis, Esq.                                  Marissa Temple, Esq.
8      Attorneys for Plaintiff                           Attorneys for Defendant
9
                                              ORDER
10
          It is so ordered.
11
          Dated: 5-6-2021
12

13
          ____________________________________________
14        UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  –2–
                    _____________________________________________________________
                                           S TI P ULATI ON
